DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11, line 5, “portions ( of ” is understood as -portions of-.
Claim 14 is objected to because “the retainer element” (line 2) lacks antecedent basis and is interpreted as  -the retaining element-.
Claim 21 is objected to because the limitation “the at least one of the electrical connecting organs” lacks antecedent basis and is understood as -at least one of the electrical connecting organs-. 
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term, having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In regard to the “electrical insulating means” throughout the claims, the Summary of the Invention (page 3, lines 13-18) defines the electrical insulating means as either “at least one coating” or “at least one lining” and is supported only by members 23, 33.  Further, “electrical insulating means” as used in the claims is not modified by structure, material, or acts for performing the claimed function. Therefore “the electrical insulating means” is being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(b)
Claims 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite.  Claim 15 depends from claim 1, where “a connector body” is introduced (line 2). However, claim 15, line 2, has “a male connector body,” so that there seems to be two distinct connector bodies. But, this is inconsistent with the remainder of the disclosure. 
Also, the location and use of the phrase “in compliance with” renders the claim indefinite. As some parts are “altered” in the preamble of claim 15, it appears that not all of the limitations of claim 1 are intended to be part of claim 15. The same issues arise in claims 16 and 17. 
As best understood, claims 15-17 are intended to address a male connector, a female connector and a male/female connection, respectively, where each connector comprises the body, organs and insulating means of claim 1.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (FR 2742264) in view of Blanchet (FR 2732165) and Cayzac (US 9923299).
Claim 1: Blanchet discloses an electrical connector, comprising: a connector body (3, Fig 1), which includes at least one accommodation (4, Fig 1), at least two electrical connecting organs (6, Fig 1) each of which includes at least one internal section (11) extending inside the at least one accommodation (4) of the connector body (3). Blanchet further discloses electrical insulating means (15, 19, Fig 1 and 20, Fig 3), wherein the electrical insulating means (15, 20) are located at least inside (see Fig 3) the at least one accommodation (4), surround at least the internal section (shown in Fig 2, and in Fig 3 ), and extend at least over the internal section (Fig 3). 
Blanchet does not clearly show the electrical insulating means extending over the entire internal section of each of the at least two electrical connecting organs.  
Blanchet ‘165 teaches electrical insulating means (7) that extend over an entire internal section (Fig 3) of an electrical organ (1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the electrical insulating means of Blanchet extend over the entire internal section, as taught by Blanchet ‘165, in order to provide a connector which can be mounted in a simple and rapid manner and which offers safe disassembly of part of the connector (see translation of, Blanchet ‘165, page 2, para 2).
Blanchet and Blanchet ‘165 do not disclose the electrical insulating means having a tracking resistance index higher than 600. Cayzac discloses electrical insulating means (43, 45, 46, 47) having a tracking resistance index higher than 600 (col 4, lines 4-7, 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the electrical insulating means of Blanchet to have a tracking resistance index capable of withstanding electrical discharges (col 2, lines 16-19, Cayzac), in order to protect the organs. 
Claim 2: Blanchet further discloses the electrical insulating means (15) are in contact at least with the inner surface of the at least one accommodation (3, Fig 1). 
Claim 3: Blanchet further discloses the electrical insulating means include -  at least one coating (15, Fig 3) applied onto at least a portion of the internal section of the at least two electrical connecting organs.  
Claim 4: Blanchet further discloses wherein the electrical insulating means (15, Fig 3) include at least one flexible sleeve, wherein at least one selected from the group consisting of (i) the flexible sleeve is positioned inside at least a portion of the at least one accommodation (Fig 3) and (ii) at least a portion of the internal section of the at least two electrical connecting organs is positioned inside the flexible sleeve.
Claim 5: Blanchet further discloses wherein the electrical insulating means (15, Fig 1) comprise a layer of an electrical insulating material (15) interposed between (i) the inner surface of at least a portion of the at least one accommodation (4), and (ii) the outer surface of at least a portion of internal section of the at least two electrical connecting organs (as shown in Fig 1). 
Claim 6: Blanchet further discloses wherein the electrical insulating means include an electrical insulating block (15, Fig 1) wherein the electrical insulating block is located at least inside at least a portion of the at least one accommodation, and receives inside at least a portion of the internal section of the at least two electrical connecting organs.  
Claim 7: Blanchet further discloses the connector body (1, Fig 3) has a front end and a rear end, and the electrical insulating means (15) extend at least from the front end to the rear end of the connector body, in a continuous way (from 19 to 15, Fig 3).  
Claim 8: Blanchet does not disclose wherein the electrical insulating means include at least one silicone, which is a flexible silicone. However, Cayzac discloses silicone (col 2, lines 22-24) and silicone is known in the art to be electrically insulating and flexible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used silicone as the insulating means, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 9: The combination of Blanchet and Cayzac further discloses wherein the electrical insulating means consist of an overmolding of a 5Application No. Not Yet AssignedAttorney Docket No. P720320004US material having a tracking resistance index, higher than 600, (col 4, lines 4-7, 15-20) on at least one selected from the group consisting of (i) an inner surface of at least a portion of the at least one accommodation and (ii) an outer surface of at least a portion of the internal section of the at least two electrical connecting organs.
Claim 10:  Blanchet further discloses wherein the at least one accommodation (4, Fig 1) includes at least two front portions (near 9, Fig 1) and one rear portion (near 14, Fig 1), an internal section (10, Fig 1) of the at least two electrical connecting  organs (6) includes a front portion (10, Fig 1) at least part of which extends inside the front portions of the at least one accommodation, and a rear portion (11, Fig 1) at least part of which extends inside the rear portion the at least one accommodation and the electrical insulating means (15) include at least two front electrical insulating elements (19), wherein the at least two front electrical insulating elements are located in the front portions the at least one accommodation (as shown in Fig 1), surround at least the front portion of the internal section of the at least two electrical connecting organs, extend over the front portion of the internal section the at least two electrical connecting organs, and each include the at least one coating or the at least one lining (Fig 1, Fig 3).  
Claim 11:  Blanchet further discloses wherein the at least one accommodation (4, Fig 1) includes at least two front portions (near 9, Fig 1) and one rear portion (near 14, Fig 1), an internal section (10, Fig 1) of the at least two electrical connecting  organs (6) includes a front portion (10, Fig 1) at least part of which extends inside the front portions of the at least one accommodation, and a rear portion (11, Fig 1) at least part of which extends inside the rear portion the at least one accommodation and the electrical insulating means (15) include at least two front electrical insulating elements (19), wherein the at least two front electrical insulating elements are located in the front portions the at least one accommodation (as shown in Fig 1), surround at least the front portion of the internal section of the at least two electrical connecting organs, extend over the front portion of the internal section the at least two electrical connecting organs, and each include the layer of electrical insulating material (Fig 1, Fig 3).  
Claim 12:  Blanchet further discloses wherein the at least one accommodation (4, Fig 1) includes at least two front portions (near 9, Fig 1) and one rear portion (near 14, Fig 1), and the internal section (10, Fig 1) of the at least two electrical connecting  organs (6) includes a front portion (10, Fig 1) at least part of which extends inside the front portions of the at least one accommodation, and a rear portion (11, Fig 1) at least part of which extends inside the rear portion the at least one accommodation, and the electrical insulating means (15) include at least one rear electrical insulating elements (15), wherein the at least one rear electrical insulating elements is located in the rear portions the at least one accommodation (as shown in Fig 1), surrounds at least the rear portion of the internal section of the at least two electrical connecting organs, and includes at least the electrical insulating block (rear of 15). 
Claim 13: Blanchet further discloses wherein the at least one accommodation (4, Fig 1) includes at least two front portions (near 9, Fig 1) and one rear portion (near 14, Fig 1), and the internal section (10, Fig 1) of the at least two electrical connecting  organs (6) includes a front portion (10, Fig 1) at least part of which extends inside the front portions of the at least one accommodation, and a rear portion (11, Fig 1) at least part of which extends inside the rear portion the at least one accommodation, and the connector body (3) includes a casing (3), which includes two front portions of the at least one accommodation and the rear portion of the at least one accommodation (as shown in Fig 3), and which receives therein the internal section of the at least two electrical connecting organs and at least a portion of the electrical insulating means (as shown in Fig 1), and a closing element (also 15), wherein the closing element is configured to close the casing, is located at least inside the rear portion of the at least one accommodation, receives therein at least a portion of the at least two electrical connecting organs, and includes the electrical insulating block (also 15).
Claim 14: Blanchet further discloses wherein the connector body (3) includes a retaining element (5, Fig 1), wherein the retainer element includes a plurality of wing sockets (see 5), which each include a front portion (40) cooperating with one of the electrical connecting organs (37) and a rear portion (near 33) extending inside the electrical insulating means, and - a frame (also shown below), which is made integral with the wing sockets, and which extends inside the electrical insulating means.  
Claim 15: Blanchet discloses a male electrical connector (1), including - a male connector body (3), which includes at least one accommodation (4), and at least two male electrical connecting organs (6), which each include an internal section (shown above) extending inside the at least one accommodation and an external section (7, Fig 3) extending outside the male connector body, 10Application No. Not Yet AssignedAttorney Docket No. P720320004US wherein the male electrical connector is in compliance with the connector according to claim 1, and wherein the electrical insulating means (15 and 19) surround at least a portion of the external section (at 19) of the at least two male electrical connecting organs and extend over a portion of the external section of the at least two male electrical connecting organs, and wherein the electrical insulating means (15) surround at least the internal section (as shown in Fig 1) of the at least two male electrical connecting organs, and extend at least over the entire internal section of each of the at least two male electrical organs (Fig 3).
Claim 16: Blanchet also discloses a female electrical connector (2, Fig 1) including a female connector body (24), which includes at least one accommodation (also 4), and at least two female electrical connecting organs (23), which each include an internal section (shown at 22) extending inside the at least one accommodation, wherein the female electrical connector is in compliance with the connector according to claim 1, and wherein the electrical insulating means (also 15, Fig 1) surround the internal section of the at least two female electrical connecting organs and extend over the entire internal section each of the at least two female electrical connecting organs (Fig 1).
Claim 17: Blanchet further discloses the electrical connecting device, including a male electrical connector (1) and a female electrical connector (2) each of which is in compliance with the connector according to claim 1, wherein the male electrical connector includes a male connector body (3), which includes at least one accommodation (4), and at least two male electrical connecting organs (6), which each include an internal section (shown above) extending inside the at least one accommodation and an external section (7) extending outside the male connector body, wherein the electrical insulating means (15 and 19) surround at least a portion of the external section of the at least two male electrical connecting organs (Fig 3), and wherein the electrical insulating means surround at least the internal section of the at least two male electrical connecting organs, and extend at least over the entire internal section of the at least two male electrical organs (Fig 1 and Fig 3), and the female electrical connector (2) includes a female connector body (24), which includes at least one accommodation (also 4), and at least two female electrical connecting organs (23), which each include an internal section (shown at 22) extending inside the at least one accommodation, and wherein the electrical insulating means surround the internal section of the at least two female electrical connecting organs and extend over the entire internal section of each of the at least two female electrical connecting organs (the female part is similar to the male part), and12Application No. Not Yet AssignedAttorney Docket No. P720320004US wherein the electrical insulating means (part 19) of the male electrical connector are located in the extension of the electrical insulating means of the female electrical connector and cooperate with these electrical insulating means (15) of the female electrical connector.  
Claim 18: Blanchet discloses wherein the electrical insulating means (15) include either at least one coating applied onto at least one selected from the group consisting of (i) the inner surface of at least a portion of said at least one accommodation and (ii) at least a portion of the internal section of the at least two electrical connecting organs (Fig 3),  or at least one lining of the inner surface of at least one selected from the group consisting of (i) at least a portion of the at least one accommodation and (ii) at least a portion of the internal section of the at least two electrical connecting organs.  
Claim 19: Blanchet discloses wherein the electrical insulating means include at least one flexible sleeve (15, Fig 3), wherein at least one selected from the group consisting of (i) the flexible sleeve is positioned inside at least a portion of the at least one accommodation (Fig 3) and (ii) at least a portion of the internal section of the at least two electrical connecting organs is positioned inside the flexible sleeve.  
Claim 20: Blanchet further discloses wherein the electrical insulating means (15) comprise a layer of an electrical insulating material interposed between (i) the inner surface 13Application No. Not Yet AssignedAttorney Docket No. P720320004US of at least a portion of said at least one accommodation and (ii) the outer surface of at least a portion of internal section of the at least two electrical connecting organs (Fig 3).
Claim 21: Blanchet discloses wherein the at least one of the electrical connecting organs (6, Fig 1) is a male connecting organ, and the electrical insulating means (19) extends over a portion of an external section (7) of the at least one male electrical connecting organ.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833